IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEPHEN SHEPPLEMAN,                            :   No. 43 MAL 2022
                                               :
                    Respondent                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
CITY OF CHESTER AGGREGATED                     :
PENSION FUND,                                  :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.


     Justice Brobson did not participate in the consideration or decision of this matter.